     Case 5:17-cv-00220-LHK Document 1237-4 Filed 01/10/19 Page 1 of 5


 1    KEKER, VAN NEST & PETERS LLP            MORGAN, LEWIS & BOCKIUS LLP
      Robert A. Van Nest (SBN 84065)          Richard S. Taffet (pro hac vice)
 2    rvannest@keker.com                      richard.taffet@morganlewis.com
      Eugene M. Paige (SBN 202849)            101 Park Avenue
 3    epaige@keker.com                        New York, NY 10178-0060
      Cody S. Harris (SBN 255302)             Telephone: (212) 309-6000
 4    charris@keker.com                       Facsimile: (212) 309-6001
      Justina Sessions (SBN 270914)
 5    jsessions@keker.com                     MORGAN, LEWIS & BOCKIUS LLP
      Bryn Williams (SBN 301699)              Willard K. Tom (pro hac vice)
 6    bwilliams@keker.com                     willard.tom@morganlewis.com
      633 Battery Street                      1111 Pennsylvania Avenue, NW
 7    San Francisco, CA 94111-1809            Washington, DC 20004-2541
      Telephone: (415) 391-5400               Telephone: (202) 739-3000
 8    Facsimile: (415) 397-7188               Facsimile: (202) 739-3001

 9    CRAVATH, SWAINE & MOORE LLP             MORGAN, LEWIS & BOCKIUS LLP
      Gary A. Bornstein (pro hac vice)        Geoffrey T. Holtz (SBN 191370)
10    gbornstein@cravath.com                  gholtz@morganlewis.com
      Yonatan Even (pro hac vice)             One Market Plaza, Spear Street Tower
11    yeven@cravath.com                       San Francisco, CA 94105-1596
      825 Eighth Avenue                       Telephone: (415) 442-1000
12    New York, NY 10019-7475                 Facsimile: (415) 442-1001
      Telephone: (212) 474-1000
13    Facsimile (212) 474-3700

14    Attorneys for Defendant
      QUALCOMM INCORPORATED
15

16                              UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                    SAN JOSE DIVISION

19
      FEDERAL TRADE COMMISSION,                  Case No. 5:17-cv-00220-LHK-NMC
20
                  Plaintiff,                     DECLARATION OF RISHI SATIA IN
21                                               SUPPORT OF MOTION TO FILE
            v.                                   CERTAIN PORTIONS OF TRIAL
22                                               EXHIBITS UNDER SEAL
      QUALCOMM INCORPORATED, a
23    Delaware Corporation,
                                                 Dept:       Courtroom 8, 4th Floor
24                Defendant.                     Judge:      Hon. Lucy H. Koh
25

26

27

28

          DECLARATION OF RISHI SATIA IN SUPPORT OF MOTION TO FILE CERTAIN PORTIONS OF
                                  TRIAL EXHIBITS UNDER SEAL
                                Case No. 5:17-cv-00220–LHK-NMC
     Case 5:17-cv-00220-LHK Document 1237-4 Filed 01/10/19 Page 2 of 5


 1                                  DECLARATION OF RISHI SATIA

 2          I, Rishi Satia, declare and state that:

 3      1. I am an attorney licensed to practice law in the State of California, an associate of

 4   Morgan, Lewis & Bockius LLP, and counsel for Defendant Qualcomm Incorporated

 5   (“Qualcomm”). I submit this declaration in support of Qualcomm’s Administrative Motion to

 6   File Certain Portions of Proposed Trial Exhibits Under Seal. I have personal knowledge of the

 7   facts set forth herein, or my knowledge is based on my review of records in this case. If called

 8   upon as a witness in this action, I could and would testify competently thereto.

 9      2. Portions of the exhibits that the Parties have identified as likely to be introduced at trial on

10   January 14, 2019 contain Qualcomm trade secrets. Specifically, Qualcomm employees have

11   identified the following exhibits and designations as containing confidential Qualcomm trade

12   secrets: JX0037, CX0599, CX0861, Lasinski Demonstrative, and Shapiro Demonstrative.

13   Pursuant to the Protective Order Governing Confidential Material entered in this case (ECF No.

14   81) and Supplemental Protective Orders entered in this case by various third parties, Qualcomm

15   employees are not permitted to view certain documents designated as “Highly Confidential –

16   Attorneys’ Eyes Only.”

17      3. Many of the exhibits submitted by third parties in this case have been designated as

18   “Highly Confidential – Attorneys’ Eyes Only.”

19      4. Some of those exhibits contain confidential Qualcomm trade secrets.

20      5. I have consulted with Qualcomm employees and have knowledge of the range of

21   information that Qualcomm considers to be trade secrets.

22      6. I have reviewed the following documents produced by third parties and have identified the

23   following exhibits as containing confidential Qualcomm trade secrets that Qualcomm has

24   compelling reasons to seal:

25      7. Specifically, the following portion of JX0037, which is an email produced by non-party

26   Apple Inc. dated November 15, 2006 with the subject line “Re: Qualcom,” reflect confidential

27   pricing terms and information:

28             JX0037-001: highlighted portions
                                                    1
            DECLARATION OF RISHI SATIA IN SUPPORT OF MOTION TO FILE CERTAIN PORTIONS OF
                                    TRIAL EXHIBITS UNDER SEAL
                                   Case No. 5:17-cv-00220–LHK-NMC
     Case 5:17-cv-00220-LHK Document 1237-4 Filed 01/10/19 Page 3 of 5


 1   Qualcomm requests to seal only the portions of this exhibit that reveal information about

 2   confidential pricing information. This information constitutes Qualcomm trade secrets. Public

 3   disclosure of this information would harm Qualcomm and its affiliates by disclosing internal

 4   licensing considerations and may unfairly benefit actual and potential third parties with respect to

 5   contracting activities of Qualcomm and its affiliates.

 6      8. Specifically, the following portion of CX0599, which is an email produced by non-party

 7   Apple Inc. dated August 5, 2010 with the subject line “Fwd: 3G royalty for iPad,” reflects

 8   confidential pricing terms:

 9             CX0599-002: highlighted portions

10   Qualcomm requests to seal only the portions of this exhibit that reveal information about

11   confidential pricing information. This information constitutes Qualcomm trade secrets. Public

12   disclosure of this information would harm Qualcomm and its affiliates by disclosing internal

13   licensing considerations and may unfairly benefit actual and potential third parties with respect to

14   contracting activities of Qualcomm and its affiliates.

15      9. Specifically, the following portions of CX0861, which is an email produced by non-party

16   Apple Inc. dated January 11, 2011 with the subject line “Call with Paul Jacobs,” reflects

17   confidential pricing terms:

18             CX0861-001: highlighted portions

19   Qualcomm requests to seal only the portions of this exhibit that reveal information about

20   confidential pricing information. This information constitutes Qualcomm trade secrets. Public

21   disclosure of this information would harm Qualcomm and its affiliates by disclosing internal

22   licensing considerations and may unfairly benefit actual and potential third parties with respect to

23   contracting activities of Qualcomm and its affiliates.

24      10. Specifically, the following portions of the Lasinski Demonstrative, which Plaintiff Federal

25   Trade Commission (“FTC”) plans to use at trial during its direct examination of expert witness

26   Michael J. Lasinski (“Lasinski Demonstrative”), reflect confidential information regarding the

27   distribution of royalty revenue:

28             Lasinski Demonstrative at 10: highlighted portions
                                                    2
            DECLARATION OF RISHI SATIA IN SUPPORT OF MOTION TO FILE CERTAIN PORTIONS OF
                                    TRIAL EXHIBITS UNDER SEAL
                                   Case No. 5:17-cv-00220–LHK-NMC
     Case 5:17-cv-00220-LHK Document 1237-4 Filed 01/10/19 Page 4 of 5


 1             Lasinski Demonstrative at 11: highlighted portions

 2             Lasinski Demonstrative at 15: highlighted portions

 3   Qualcomm requests to seal only the portions of this exhibit that reveal information about

 4   confidential royalty revenue. This information constitutes Qualcomm trade secrets. Public

 5   disclosure of this information would harm Qualcomm and its affiliates by disclosing internal

 6   licensing considerations and may unfairly benefit actual and potential third parties with respect to

 7   contracting activities of Qualcomm and its affiliates.

 8      11. Specifically, the following portions of the Shapiro Demonstrative, which Plaintiff FTC

 9   plans to use at trial during its direct examination of their expert witness Professor Carl Shapiro

10   (“Shapiro Demonstrative”), reflect confidential pricing information:

11             Shapiro Demonstrative at 34: highlighted portions

12             Shapiro Demonstrative at 35: highlighted portions

13             Shapiro Demonstrative at 36: highlighted portions

14             Shapiro Demonstrative at 37: highlighted portions

15             Shapiro Demonstrative at 38: highlighted portions

16             Shapiro Demonstrative at 39: highlighted portions

17   Qualcomm requests to seal only the portion of this exhibit that reveal information about

18   confidential pricing information. This information constitutes Qualcomm trade secrets. Public

19   disclosure of this information would harm Qualcomm and its affiliates by disclosing internal

20   licensing considerations and may unfairly benefit actual and potential third parties with respect to

21   contracting activities of Qualcomm and its affiliates.

22      12. Based on the foregoing, Qualcomm has proposed redactions to certain portions of

23   proposed trial exhibits and designations. Attached to this declaration are copies of the Exhibits

24   and Demonstratives that contain the proposed redactions.

25

26   I declare under penalty of perjury that the foregoing is true and correct. Executed on this 10th

27   day of January, 2019, in San Jose, California.

28
                                                    3
            DECLARATION OF RISHI SATIA IN SUPPORT OF MOTION TO FILE CERTAIN PORTIONS OF
                                    TRIAL EXHIBITS UNDER SEAL
                                   Case No. 5:17-cv-00220–LHK-NMC
     Case 5:17-cv-00220-LHK Document 1237-4 Filed 01/10/19 Page 5 of 5


 1                                                  MORGAN, LEWIS & BOCKIUS LLP

 2
                                             By:    /s/ Rishi Satia
 3
                                                   Rishi Satia
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
          DECLARATION OF RISHI SATIA IN SUPPORT OF MOTION TO FILE CERTAIN PORTIONS OF
                                  TRIAL EXHIBITS UNDER SEAL
                                 Case No. 5:17-cv-00220–LHK-NMC
